IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-1362-18

                       DEWEY DEWAYNE BARRETT, Appellant

                                                v.

                                  THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE TWELFTH COURT OF APPEALS
                           SMITH COUNTY

       Per curiam.

                                           ORDER

       Appellant has filed a pro se petition for discretionary review. He complains about the court

of appeals’s holding that the trial court was not required to submit a requested lesser-included

offense instruction. In light of that petition, the Court grants the following grounds for review on

its own motion:

       1. Did the court of appeals err in holding that misdemeanor assault by striking in the
       face was not a lesser-included offense of family violence assault by impeding breath
       or circulation?

       2. Do multiple physical injuries inflicted in a single attack constitute separately
                                                                                BARRETT - 2

       actionable crimes of assault or are they part of a single assault?

       3. Should Irving v. State, 176 S.W.3d 842 (Tex. Crim. App. 2005), be overruled in
       light of other developments in our caselaw?

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

Twelfth District, the State Prosecuting Attorney, the District Attorney for Smith County, and

Appellant.


Entered: October 9, 2019
Do Not Publish